1 Reported in 222 N.W. 284.
Respondent appealed from a judgment directing the issuance of a writ of mandamus requiring it to receive the relator into membership.
The relator serves in the "Fire Prevention Service" in the city of St. Paul. His duties require him to inspect buildings for the purpose of preventing fires and also to inspect and examine buildings in which fires have occurred (frequently before the fire has been extinguished) for the purpose of ascertaining the cause or origin of such fires. His duties require technical knowledge. He is required to obey orders of the fire chief and comply with the rules of the fire department and to be present at fires and take such part in fighting fires as he may be ordered to do. He is exposed to the *Page 605 
hazards of a fireman. With the exception of this statement, relator is in substantially the same situation in reference to respondent as was the relator in State ex rel. Williams v. St. Paul F. D. Relief Assn. 175 Minn. 600, 222 N.W. 283, and upon authority of that case the judgment herein is affirmed.
STONE and HILTON, JJ. took no part.